DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  “The system of claim 10”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al. (US 10,037,683 B1) in view of Hollenstain et al. (US 9,672,719 B1) and Stephenson et al. (U.S. 10,506,092 B1).
Regarding claims 1 and 9, Hosey discloses a method and a system for a vehicle (Figs. 1-2 & Abstract), the system comprising: 
a processor (Fig. 1: 34) configured to at least facilitate: 

upon receiving the first indication based on loss of communication with the system of the vehicle, determining whether the vehicle is moving (Fig. 2: 130 & col 8 lines 39-67: determine whether the vehicle was accelerating which indicate crashing, or any other techniques for determining vehicle movement that indicate vehicle crash; and 
providing instructions for transmitting an emergency call (Fig. 2: 140) from the vehicle to a remote server (Fig. 1: 80), when both of the following conditions are satisfied, namely: 
the first indication has been received as to the possible event based on the loss of communication with the system of the vehicle (Fig. 2: 120); and 
the vehicle has been determined to be not moving (Fig. 2: 130 indicate crashing based on vehicle movement); and a transceiver (Fig. 1: 30, 38) coupled to the processor and configured for transmitting the emergency call in accordance with the instructions from the processor (Fig. 2: 140).  
Hosey fails to disclose the condition that the vehicle is not moving; however, Hosey discloses any method that could determine indication of vehicle crash might be used.
Hollenstain teaches the condition that the vehicle is not moving (Fig. 4: 404, 408 & col 14 line 58 to col 15 line 4).
Hosey disclose using acceleration data to determine vehicle crash, and Hollenstain teaches using acceleration data and whether vehicle is still moving after acceleration exceeds threshold to determine vehicle crash.

Furthermore, Stephenson further teaches it is well-known to determine a vehicle is more moving based on different methods including acceleration and transmission gear position sensor (col 6 lines 3-16).
Thus, the combination of Hosey, Hollenstain and Stephenson discloses sensing/detecting the condition that the vehicle is not moving.
Regarding claim 16, Hosey discloses a vehicle (Fig. 1) comprising:
A communication system (Fig. 1: 40); 
one or more sensors configured to generate sensor data (Fig. 1: 30, 22); 
a processor configured to at least facilitate: 
receiving a first indication of a possible event having occurred for a vehicle (Fig. 2: 120 & col 8 lines 10-38), based at least in part on a loss of communications with the communication system (loss of communication with crash sensing module 40 and bus 44); 
upon receiving the first indication based on loss of communication with the communication system of the vehicle, determining whether the vehicle is moving, based at least in part on the sensor data (Fig. 2: 130 & col 8 lines 39-67: determine whether the vehicle was accelerating which indicate crashing, or any other techniques for determining vehicle movement that indicate vehicle crash); and 

the first indication has been received as to the possible event based on the loss of communication with the communication system of the vehicle (Fig. 2: 120); and 
the vehicle has been determined to be not moving (Fig. 2: 130 indicate crashing based on vehicle movement); and 
a transceiver (Fig. 1: 30, 38) coupled to the processor and configured for transmitting the emergency call in accordance with the instructions from the processor (Fig. 2: 140).  
Hosey fails to disclose the condition that the vehicle is not moving; however, Hosey discloses any method that could determine indication of vehicle crash might be used.
Hollenstain teaches the condition that the vehicle is not moving (Fig. 4: 404, 408 & col 14 line 58 to col 15 line 4).
Hosey disclose using acceleration data to determine vehicle crash, and Hollenstain teaches using acceleration data and whether vehicle is still moving after acceleration exceeds threshold to determine vehicle crash.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Hosey with the teachings of Hollenstain to determine vehicle crash based on both acceleration data and whether vehicle still moving after acceleration exceeded threshold so as to prevent false determination of vehicle crash.
Furthermore, Stephenson further teaches it is well-known to determine a vehicle is more moving based on different methods including acceleration and transmission gear position sensor (col 6 lines 3-16).

Regarding claims 2 and 10, Hosey discloses the first indication comprises an indication of a loss of communications with a system of the vehicle (Figs. 1-2: 40, 44 & 120 & col 8 lines 10-38).  
Regarding claims 3 and 11, Hosey discloses the first indication comprises an indication of a loss of communications with an event detection system of the vehicle (Figs. 1-2: 40, 44 & 120 & col 8 lines 10-38).  
Claims 4, 12, 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al. (US 10,037,683 B1) in view of Hollenstain et al. (US 9,672,719 B1) and Stephenson et al. (U.S. 10,506,092 B1) as applied to claims 1, 9 and 16 above, and further in view of Ricci (US 2015/0061895 A1).
Regarding claims 4, 12 and 17, Hosey, Hollenstain and Stephenson in combination fails to disclose, but Ricci teaches the first indication further comprises an additional indication of a loss of communications with a global navigation satellite systems (GNSS) for the vehicle.
Hosey discloses the first indication comprises loss of communication with crash sensing module (Fig. 1: 40) and the vehicle bus (Fig. 1: 44).  It is broadly interpreted that communication to all the vehicle system modules are lost when communication to the vehicle bus is lost.
Ricci teaches it is known in the art of vehicle control system comprises various vehicle system modules including navigation subsystems (i.e. GPS & GNSS devices).
Thus, the combination of Hosey and Ricci discloses a built-in navigation subsystem in vehicle of Hosey besides the external GNSS connected to the wireless communication device.  And, it would have been obvious before the effective filing date of the claimed invention to a 
Regarding claims 21-23, Hosey and Ricci in combination discloses the first indication comprises receiving the first indication of the possible event having occurred for the vehicle, based on loss of communication with a global navigation satellite systems (GNSS) of the vehicle (Hosey in Fig. 1: 40 discloses the first indication comprises loss of communication with crash sensing module.  It is broadly interpreted that communication to all the vehicle system modules are lost when communication to the vehicle bus is lost.  And, Ricci further teaches it is known in the art of vehicle control system comprises various vehicle system modules including navigation subsystems); and
4the step of determining whether the vehicle is moving comprises: upon receiving the first indication based on the loss of communication with the GNSS of the vehicle, determining, via the processor, whether the vehicle is moving, based on the transmission gear sensor data from the one or more transmission gear sensors showing the vehicle to be in the park transmission gear; and the step of transmitting the emergency call comprises transmitting the emergency call from the vehicle to the remote server, via instructions provided by the processor, when both of the following conditions are satisfied, namely: the first indication has been received as to the possible event based on the loss of communication with the GNSS of the vehicle; and the vehicle has been determined to be not moving, based on the transmission gear sensor data from the one or more transmission gear sensors showing the vehicle to be in the park transmission gear (As explained in claims 1, 9 and 16 above, Hosey discloses transmitting an emergency call when both of the claimed conditions are satisfied; and Ricci further teaches the first indiction includes .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, dependent claims are either directly or indirectly depend on claims 1, 9 and/or 16; thus, they are not patentable in view of the foregoing reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAM WAN MA/            Examiner, Art Unit 2688